                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division

SUNDARIK.PRASAD,

        Plaintiff,
V.                                                                      Civil Action No.3:20CV18

CITY OF HAMPTON,et al.,

        Defendants.


                                  MEMORANDUM OPINION

       Plaintiff, a Virginia inmate, has submitted a "Motion[&] Order to Show Cause for a

Preliminary Injunction[&]a Temporary Restraining Order." (ECF No. 1, at 2(capitalization
corrected).) Plaintiffs submission is an Order that she apparently wants the Court to sign and
issue. As the Court has explained many times. Plaintiff may not file an action in this Court in

formapauperis because she is barred by 28 U.S.C. § 1915(g). The pertinent statute provides:
       In no event shall a prisoner bring a civil action [/«forma pauperis] if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious,or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       injury.

28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed
as frivolous or for failure to state a claim. See, e.g., Prasadv. Hampton Or. Ct., No.
3:17CV204, at *6(E.D. Va. May 31,2018), qff'd'Ho. 18-6750,2018 WL 4460861, at *1;
Prasadv. Berger, No. 3:17CV74,2018 WL 2088749, at *6(E.D. Va. May 4,2018);Prasadv.
Judicial Inq. & Review Comm       No.3:17CV498,2018 WL 2015809, at *4(E.D. Va. Apr. 30,
20ny,Prasadv. Gothic Beauty Magazine,           3:17CV446,2018 WL 1863650,*5(E.D. Va.
Apr. 18,2018);Prasadv. United States, No. 3:17CV510,2018 WL 1143597, at *4(E.D. Va.
Mar. 2,2018), aff'dl'i'h F. App'x 130,131 (4th Cir. 2018); Prasad v. Wash. Metro Police Dep%
No. 3:17CV140,2018 WL 1091999, at *4(E.D. Va. Feb. 28,2018); Prasadv. KarnArtInc.,

No. 3:17CV62,2017 WL 5012591, at *4(E.D. Va. Nov. 2,2017), aff'dlM F. App'x 329(4th

Cir. 2018);Prasad v. Delta Sigma Theta Sorority. Inc., No.3:16CV897,2017 WL 4399551, at

*5(E.D. Va. Oct. 3,2017),ajf'd 712 F. App'x 336(4th Cir. 2018). PlaintifFs current

submission does not suggest that she is in imminent danger ofserious physical harm despite her
labeling. Accordingly, any request to proceed informa pauperis will be DENIED. The action

will be DISMISSED WITHOUT PREJUDICE.

          As the Court has instructed Plaintilf several times. Plaintiff remains free to submit a new

complaint with the full $400 filing fee. The full $400 fee must be filed with any new complaint
or the Court will dismiss the action. The Court will process any new complaint as a new civil

action.

          An appropriate Order shall accompany this Memorandum Opinion.


                                                                                  h/
                                                               M.Hann^ l/aiicll
                                                               United States District Judge
Date:      FEB "6 2020
Richmond, Virginia
